Appeal by defendant from a judgment of the County Court, Orange County, rendered January 13, 1978, convicting him of criminal possession of a controlled substance in the fifth degree, upon a plea of guilty, and imposing sentence. By order dated March 12, 1979, this court held the appeal in abeyance and remitted the case to the County Court to hear and report with respect to two questions (People v Engle, 68 AD2d 915). The County Court has now complied. Judgment- affirmed (see Mapp v Warden, 531 F2d 1167, 1171-1172, cert den 429 US 982; United States v *821Johnson, 461 F2d 285, 287). Hopkins, J. P., Daminai, Mangano and Rabin, JJ., concur.